FILED
                            NOT FOR PUBLICATION                              JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50159

               Plaintiff - Appellee,             D.C. No. 3:15-cr-07030-LAB

 v.
                                                 MEMORANDUM*
EFRAIN ALVARADO-GUTIERREZ,
a.k.a. Chibo, a.k.a. Efrain Gutierrez
Alvarado,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Efrain Alvarado-Gutierrez appeals from the district court’s judgment and

challenges the 12-month custodial sentence and two-year term of supervised

release imposed upon revocation of supervised release. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291, and we affirm.

      Alvarado-Gutierrez contends that the district court procedurally erred by

failing to provide a reasoned basis for exercising its discretion under Kimbrough v.

United States, 552 U.S. 85 (2007), to reject U.S.S.G. § 5D1.1(c). His reliance on

Kimbrough is misplaced. While section 5D1.1(c) states that a district court should

not ordinarily impose a term of supervised release if the defendant is a deportable

alien, it also provides that supervised release may be appropriate in such cases if it

will provide an added measure of deterrence. See U.S.S.G. § 5D1.1 cmt. n.5. The

district court’s decision to impose supervised release on the basis of its finding that

doing so would provide an added measure of deterrence in Alvarado-Gutierrez’s

case was, therefore, consistent with the Guidelines.

      Alvarado-Gutierrez also contends that the 12-month custodial sentence and

two-year term of supervised release are substantively unreasonable. The district

court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). The within-Guidelines custodial sentence and term of supervised release

are substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors

and the totality of the circumstances, including the need to afford adequate

deterrence. See Gall, 552 U.S. at 51; United States v. Valdavinos-Torres, 704 F.3d
679, 692-93 (9th Cir. 2012).

      AFFIRMED.


                                           2                                     15-50159